ACCEPTED
                                                                                                 01-15-01015-CV
                                                                                      FIRST COURT OF APPEALS
                                                                                              HOUSTON, TEXAS
                                                                                           12/18/2015 4:24:37 PM
                                                                                           CHRISTOPHER PRINE
                                                                                                          CLERK

                                 CAUSE NO. 2014-37834

EWEMADE OZIGBO                            §    IN THE DISTRICT COURT  OF
                                                                   FILED IN
Plaintiff                                 §                          1st COURT OF APPEALS
                                          §                              HOUSTON, TEXAS
VS.                                       §    HARRIS COUNTY,        12/18/2015 4:24:37 PM
                                                                    TEXAS
                                          §                          CHRISTOPHER A. PRINE
ALLIED COLLISION CENTER, INC.             §                                   Clerk
Defendant                                 §    215TH JUDICIAL DISTRICT


       DEFENDANT ALLIED COLLISION CENTER, INC.’S NOTICE OF APPEAL

   Defendant Allied Collision Center, Inc. wishes to appeal the Final Judgment of the Court
filed on September 1, 2015 to the First or Fourteenth Court of Appeals.



                                          Respectfully submitted,



                                          /s/ Dan R. Revier
                                          Dan R. Revier
                                          State Bar No. 2405609
                                          1445 North Loop West, Suite 900
                                          Telephone: 713-864-2393
                                          Facsimile: 713-802-1339
                                          dr.revier@justice.com
                                          ATTORNEYS FOR DEFENDANT
                                   CERTIFICATE OF SERVICE

This is to certify that a true and correct copy of this document has been served on the following
counsel of record on November 30, 2015:

Arthur J. White III
1700 Post Oak Boulevard
Two Boulevard Place
Suite, 600
Houston, TX 77056

Via Facsimile 866-645-7314
                                                     /s Dan. R. Revier_________
                                                     Dan R. Revier